Exhibit 10.3
SECOND AMENDMENT TO
LIMITED LIABILITY COMPANY PURCHASE AGREEMENT


This second amendment (the “Second Amendment Agreement”) dated July 9th  2009 to
the Limited Liability Company Purchase Agreement (the “Purchase Agreement”)
dated May 30, 2009 as amended by first amendment dated June 30, 2009, by and
between Narayan Torke (“Seller”), Hart Lab LLC (the “Company”)  and Adeona
Pharmaceuticals, Inc., (“Purchaser”). Purchaser, the Company and Seller may
collectively be referred to as the “Parties.”


WHEREAS, on June 30, 2009 the parties entered into a first amendment to the
Purchase Agreement dated May 30, 2009 to extend the closing date until July 10,
2009.


WHEREAS, the Parties desire to enter into this Second Amendment Agreement to
amend certain provisions of the Purchase Agreement.


NOW, THEREFORE, in consideration for the promises set forth in this Agreement,
the Parties agree as follows:


Sections 1, 2, 3, 4 and 9 of the Purchase Agreement are amended in their
entirety to read as follows;


1.  
PURCHASE AND SALE:  Subject to the terms and conditions set forth in this
Agreement, Purchaser hereby agrees to purchase from Seller, and Seller hereby
agree to sell, transfer and convey to the Purchaser all of the interests of the
Company, representing all of the issued and outstanding membership interests of
the Company (the “Interests”).  The transaction shall also include the sale and
transfer of the operating assets of the Company listed on Exhibit A. At closing
(“Closing”) Purchaser shall transfer by wire $266,000.00 to an IOLTA bank
account of Seller’s attorney pursuant to an Escrow Agreement under which a
portion of such funds in the amount of $187,141.30 shall be paid to Seller as
described herein this Agreement and the remainder of such funds in the amount of
$78,858.70 shall either be released back to Purchaser upon (a) (i) evidence to
the Seller’s attorney of the release of the personal guarantee of Seller under
the Olympus and Baytree clinical equipment leases (the “Equipment Leases”), or
(ii) evidence to Seller’s lawyer of payoff by Purchaser of the Equipment leases,
or (b) released to Seller after 60 days in the event Seller is unable obtain the
release of the personal guarantee of Seller or payoff the Equipment Leases
within such 60 day period whereupon Seller shall become primarily obligated to
pay the remaining $78,858.70 in lease expenses for the Olympus and Baytree
clinical Equipment Leases over the remaining term of such leases with the Buyer
to pay in full all other leases. Purchaser shall have the right to make
employment offers to any or all of the Company’s existing employees after
Closing. Purchaser shall become personally liable after Closing for the
performance of all existing contracts that do not have change in control
provisions, and for those that do, the Parties shall attempt to seek to
negotiate such change in control authorization to continue such agreements in
effect after Closing.  The Purchaser shall assume the existing real estate lease
(the Real Estate Lease”) and seek and obtain the landlord’s consent to the
change in ownership and use its best efforts to obtain a full release of Seller
within 90 days of closing, or Purchaser shall indemnify Seller for all costs
under the Real Estate Lease.  The Parties shall cooperate in good faith in the
transfer of the CMS license and Illinois Dept. of Public Health license,
including a power of attorney in favor of the Company following ownership
transfer to the Purchaser until such licenses are transferred by CMS and
Illinois.  A copy of  the power of attorney(s) are attached as Exhibit B.



2.  
PURCHASE PRICE:  The purchase price for all of the shares of Interests shall be
Two Hundred and One Thousand One Hundred and Forty One dollars and Thirty cents
($201,141.30) in cash (the “Purchase Price”) with Fourteen Thousand dollars
($14,000) to be paid in cash to the Seller as a nonrefundable earnest payment
creditable against the Purchase Price contemporaneous with the execution of this
Agreement and the remainder of the Purchase Price of One Hundred Eighty Seven
Thousand One Hundred Forty One dollars and Thirty cents  ($187,141.30) to be
paid by check to the Seller at the Closing on July 10, 2009 by the Escrow Agent
pursuant to the terms of an Escrow Agreement entered into by the Parties unless
an earlier Closing date is agreed to in writing signed by both parties.    In
addition to the Purchase Price, Purchaser shall also issue fifty thousand
(50,000) unregistered shares of Purchaser’s common stock to Seller at Closing.



3.  
CLOSING:  The closing contemplated by this Agreement for the transfer of the
Interests and the payment of the Purchase Prices shall take place at the offices
of Russel G. Winick & Associates, P.C. on July 10, 2009 at 9:00a.m. CT unless an
earlier Closing date is agreed to in writing signed by both parties.  The
certificates representing the Interests shall be duly endorsed for transfer by
the Seller or accompanied by an appropriate Interests transfer and the State of
Illinois Annual Report of Hartlab shall be duly amended by Seller to provide for
Purchaser to become the new owner of all of the outstanding
Interests.  Purchaser shall be responsible for filing the State of Illinois
Annual Report as described above with the Illinois Secretary of State and for
paying the annual franchise taxes and any other fees assessed by the Illinois
Secretary of State upon the filing of the Annual Report. The Company shall
notify the Federal CMS and Illinois licensing agency of the transfer and Seller
and Company shall provide a power or attorney to continue the business of the
Company under his CLIA license until such license shall have been transferred by
CMS.  Purchaser’s obligation to close shall be conditioned upon the satisfactory
completion of Purchaser’s due diligence determined in Purchaser’s sole
discretion which Seller shall undertake and complete on or before the
Closing.  Should Purchaser not be satisfied with the outcome of its due
diligence and elect not to close on July 10, 2009, Purchaser shall forfeit the
$14,000 nonrefundable earnest payment and the Parties shall have no further
obligation under this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
4.  
REPRESENTATIONS AND WARRANTIES OF SELLER:  Seller hereby warrants and represents
that:



(a)  
Restrictions on Interests.  The Seller is not a party to any agreements that
create rights or obligations in the Interests relating to any third party
including voting or other agreements.  The Seller is the lawful owner of the
Interests, free and clear of any encumbrances, security interests or liens of
any kind and has full power and authority to sell and transfer the Interests as
contemplated in this Agreement.  The Interests represents all of the issued and
outstanding Interests of the Company.
(b)  
Organization and Standing.  To the Seller’s knowledge, the Company is duly
organized, validly existing and in good standing under the laws of the State of
Illinois and has full power and authority to own and operate its property and
assets and to carry on its business as presently conducted and the one thousands
shares of Interests represent all of the issued and outstanding Interests of the
Company.

(c)  
Operation of Business.  Between the signing of this Agreement and the Closing,
the Seller shall operate the business of the Company in the normal course and at
the Closing the assets and liabilities, net working capital and equity reflected
in the balance sheet dated June 30, 2009 (the “Balance Sheet”)  attached hereto
as Exhibit C shall not materially differ except as listed in the schedule of
exceptions attached hereto.  Until July 10, 2009, Seller, Company and their
agents, shall not solicit other offers from other parties and shall discontinue
any and all discussions with other parties whom they may be already in
discussion with.
(d)  
Narayan Torke Consulting.  Following the Closing, Narayan Torke shall serve as a
consultant on a part-time basis to Seller for a period of up to twelve (12)
months following the Closing for a monthly consulting fee of Four Thousand
dollars ($4,000) per month to assist in the transition and business of the
Company, pursuant to an Independent Contractor Agreement attached hereto as
Exhibit D, providing for not more than 15 hours per week and permit 100% of
activities to be conducted by Torke remotely.  For a period of two (2) years
following the closing Narayan Torke shall not solicit the Company’s accounts or
employees nor compete with the Company in Illinois without the prior written
permission of the Company.

(e)  
General Ledger.  Seller represents and warrants that as of the Closing Date
except as disclosed in the Balance Sheet, due diligence request response or List
of Exceptions attached hereto as Exhibit E,  that there will be no material
liabilities, (including Medicare, MediCal or other insurance liabilities),
liens, tax liabilities, actions, actual, pending or threatened that may have a
material adverse effect on the business of the Company (the “Liabilities”).  For
purposes of this Agreement, Liabilities will only be considered material if
together in the aggregate they exceed ten percent (10%) of the Purchase Price.
(f)  
Taxes.  Each of the parties shall be responsible for their own taxes with
respect to the transaction with all income loss, deductions and credits on or
prior to the Closing date shall be allocated to the Seller, including any gain
or loss on the sale hereunder.

(g)  
Limitation on Representations and Warranties.  Seller’s representations and
warranties shall not exceed $140,000 in the aggregate and shall survive the
closing for six months (with the exception of the noncompete provision which
shall survive for it two year term).

 
 
 

--------------------------------------------------------------------------------

 
 
 
9.  
NOTICE:  Any notice required or otherwise given pursuant to this Agreement shall
be in writing and mailed certified return receipt requested, postage prepaid, or
delivered by overnight delivery service:



(a)  
If to Purchaser:



Max Lyon
Chief Executive Officer
Adeona Pharmaceuticals, Inc.
3930 Varsity Drive
Ann Arbor, MI  48108
Fax: (734) 332-7800


(b)  
If to Seller:



Narayan Torke
532 Connecticut Ave.
Naperville, IL 60565


 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties have caused this Second Amendment Agreement to
be executed the day and year first above written.
 
 
 ADEONA PHARMACEUTICALS, INC.:  
 
 SELLER:
     
 /s/ Max Lyon                     
 
 /s/ Narayan Torke                   
 Max Lyon    
 
 Narayan Torke
 Chief Executive Officer and President
             
 HART LAB LLC
         
 /s/ Narayan Torke                      
   
 By: Narayan Torke
         
 Its: President

 
 